DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/461,604 filed on March 23, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 13, 16-20, 22-25, 27, 32-33 and 35 are still pending, with claims 1 and 23 being currently amended. Claims 6, 8-12, 14-15, 21, 26, 28-31 and 34 are cancelled. 

Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed March 23, 2022, with respect to the rejections of claims 1-5, 7, 13, 16-20, 22-25, 27, 32-33 and 35 have been fully considered and are persuasive.  The rejections of claims 1-5, 7, 13, 16-20, 22-25, 27, 32-33 and 35 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7, 13, 16-20, 22-25, 27, 32-33 and 35 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “determine an estimate of an increase in the state of charge of the energy storage means by charging the energy storage means during the period in which charging from an external charging device means is performable; receive a signal indicative of the current state of charge of the energy storage means; determine a delay period in dependence on the estimated increase in the state of charge of the energy storage means by charging; and Page 2 of 13Application No. 16/461,604 Application Filing Date: May 16, 2019Docket No. JLR213064PCTUSpostpone, by the delay period, the start of the required data transfer” in combination with all the other elements recited in claim 1.
Claims 2-5, 7, 13, 16-20, 22 and 35, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 23 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claims 24-25, 27 and 32-33, being dependent on claim 23, are allowable for the same reasons as claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859